       -~ ~O RIGI NA
                   CaseL1:19-cv-02689-LLS                                       Document 44 Filed 10/18/19 Page 1 of 2
                                                                                 •OSDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
           ReedSmith     Driving progress
                                                                                  DOC:::                             Reed Smith LLP
                    through partnership                                               DA f.E F-_IL-E-0:-=-==I?=1=,~=/-1:.-,..1=                   599 Lexington Avenue
           Jordan W. Siev                                                                                                                      New York, NY 10022-7650
           Direct Phone: +1 212 205 6085                                          .                                                                    +1212521 5400
           Email: jsiev@reedsmith.com                              Jl..p.Av,,1 .l
                                                                    ~
                                                                        0
                                                                         .,~tVJJ.S, •'                L
                                                                                                      y~
                                                                                                         ·
                                                                                                                  +   6    ~~                  ~b
                                                                                                                                                   Fax +1212521 5450
                                                                                                                                                          reedsmith.com


           October 18, 2019                                          -\i.e.      ~~                  ~,s --L<fJ~~\ . ..\--l\ \"{Q',/t.,~\                                x..
           ViaECF
                                                                        No ~                      -½-tM<.s~.s                 ~         -WVW\,r~,
           Hon. Louis L. Stanton
           United States District Judge                                                                                    ~ L S4~,.                                      ;o/,P/;j
           Daniel Patrick Moynihan U.S. Courthouse
           500 Pearl Street
           New York, New York 10007

           Re:       Dresser-Rand Co. v. Petroleos de Venezuela, S.A., et al, No. 19-cv-02689-LLS
,_
;.::       Dear Judge Stanton:

                   This firm represents plaintiff Dresser-Rand Company ("D-R") in the above-referenced action. We
           write in response to the October 17, 2018 letter of defendants Petr6leos de Venezuela, S.A. and PDVSA
           Petr6leo, S.A. (together, "Defendants") requesting an extension of the briefing schedule for D-R's pending
           summary judgment motion (the "Motion"), which was set by the Court's September 6, 2019 Order
           ("September 6th Order") (ECF No. 37), and to clarify D-R's position related to Defendants' request.

                   Since the Court's September 6th Order, D-R has diligently worked, on an expedited basis, to
           collect, review and produce a voluminous number of documents that were directed to be produced. As a
           result, D-R has produced over 9,000 documents in response to the September 6th Order. This production
           began on September 27, 2019 and was completed on October 15, 2019. In response to Defendants'
           October 9, 2019 request for an unspecified extension of the briefing schedule, D-R initially offered
           Defendants a two-week extension to file their opposition to the pending Motion (that has been pending
           since February 26, 2019). D-R's proposal was based upon an analysis of the time that it took to complete
           its review of the documents produced. Defendants responded by asking for four weeks, in response to
           which D-R offered to compromise on a three-week extension (until November 11, 2019). D-R does not
           agree that a four-week extension is appropriate or warranted for at least two reasons.
                   First, with a three-week extension, Defendants will have had more than sufficient time to review
           the documents produced by D-R and complete their opposition brief. Following the issuance of the
           September 6th Order, D-R immediately commenced its collection, review and production of documents,
           as well as the drafting and negotiation of a confidentiality and protective order. Recognizing that
           Defendants' preparation of its opposition brief was ongoing (as the issues have been well-known to
           Defendants and their counsel for at least the 7 months that this action has been pending), D-R made sure
           to produce documents on a rolling basis, so as to provide documents to Defendants as promptly as possible.
           D-R produced its first of three rolling productions on September 27, 2019-two days after the Court
           entered the parties' Stipulated Confidentiality and Protective Order. D-R's second rolling production was
           made five days later, on October 2, 2019, and its last production was made on October 15, 2019. Thus,
           from the date of the September 6th Order to the third and final rolling production, Defendants had 39 days
           to review the documents produced as of that date and begin drafting their brief. With a three-week
           extension (until November 11th), Defendants will have an additional 27 days to review D-R's third
           production of documents and supplement their brief. Despite this, Defendants do not view 66 days as
           sufficient time, and have sought even yet more time, despite D-R's attempt at compromise on the schedule
           in order to avoid burdening the Court

           ABU DHABI • ATHENS • AUSTIN • BEIJING • CENTURY CITY • CHICAGO • DALLAS • DUBAI • FRANKFURT • HONG KONG • HOUSTON • KAZAKHSTAN • LONDON • LOS ANGELES • MIAMI • MUNICH
            NEW YORK • PARIS • PHILADELPHIA • PITTSBURGH • PRINCETON • RICHMOND • SAN FRANCISCO • SHANGHAI • SILICON VALLEY • SINGAPORE • TYSON$ • WASHINGTON, D.C. • WILMINGTON
... 7
                     Case 1:19-cv-02689-LLS Document 44 Filed 10/18/19 Page 2 of 2


        Hon. Louis L. Stanton                                                                  Reed Smith
        October 18, 2019
        Page2


                 Second, D-R objects to a four-week extension because it is readily apparent that Defendants'
        extension request is a precursor to further dilatory tactics going forward. In fact, Defendants' counsel has
        already signaled that Defendants intend to "make follow-up inquiries." Such "follow- up inquiries" were
        neither contemplated nor included within the Court's Order. As such, Plaintiff is justifiably concerned
        that Defendants' request for a four-week extension will not represent the end of potential delays, and that
        Defendants are using this request for an extension (as well as their contemplated future requests) to further
        stall resolution of what should have been an expedited proceeding.

               We thank the Court for its time and attention to this matter.

        Respectfully submitted,


        Isl Jordan W. Siev

        Jordan W. Siev

        cc:     All Counsel of Record (via ECF)
